*646Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
Discrepamos de lo actuado por la Mayoría en este asunto. La sentencia dictada por el Tribunal de Primera Instancia y la Resolución emitida por el Tribunal de Ape-laciones son esencialmente correctas.
Al examinar los criterios reglamentarios que aplicó la Mayoría para concluir que el caso de autos es de litigación compleja, estamos convencidos de que no cumple con éstos. Se trata de muchos demandantes con idénticas alegacio-nes, todos representados por un sólo abogado.(1) No nos persuade el argumento de la parte demandante de autos, aquí peticionaria, de que la mera necesidad de prueba pe-ricial para la adjudicación de un caso lo convierte en un caso de litigación compleja. En el caso de autos, no obs-tante, no es necesaria la prueba pericial especializada para su adjudicación. Lo que, en efecto, requiere es el examen de testigos y de documentos (esencialmente las nóminas) y la realización de los cómputos necesarios, a tenor con las nor-mas jurídicas vigentes y aplicables. El caso de autos no contiene controversias complejas o técnicas. Lo trabajoso no necesariamente es complejo; tampoco de naturaleza técnica.
Concluimos que en este caso la parte demandante de autos, aquí peticionaria, no cumplió con ninguno de los cri-terios aplicables para certificarlo como un caso de litiga-*647ción compleja.(2) Ello no significa que el Tribunal de Pri-mera Instancia no puede adoptar aquellas medidas que estime necesarias y apropiadas para la más adecuada y eficiente disposición de las controversias de autos, a tenor con los recursos que proveen las Reglas de Procedimiento Civil de Puerto Rico.(3)
Por los fundamentos antes expuestos, disiento de lo ac-tuado y pautado por la Mayoría en este caso.(4)

(1) Los demandantes presentaron varias reclamaciones, a saber: el pago del periodo de alimentos trabajado por ellos, tanto durante el tumo regular como en la jornada extraordinaria; el pago doble, en lugar de sencillo, del segundo periodo de tomar alimentos; compensación por vacaciones fraccionadas en cuanto a su disfrute y pago, en contravención al derecho aplicable; el pago triple, en lugar de doble, del tiempo trabajado durante el séptimo día de descanso y el pago por el tiempo que utilizaron antes y después de los turnos de trabajo para ponerse y quitarse la indu-mentaria necesaria para el empleo.


(2) Reglas 4 y 5 para Casos Civiles de Litigación Compleja, 4 L.P.R.A. Ap. XXVII.


(3) 32 L.P.R.A. Ap. III.


(4) No consideramos, porque no fue planteado, si las Reglas para Casos Civiles de Litigación Compleja fueron aprobadas válidamente, a tenor con lo dispuesto en el Art. V, Sec. 6 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1.